Exhibit 10.1

AMENDMENT NO. ONE

TO THE

AVIALL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME PLAN

Pursuant to the authority set forth in Section 7.2 of the Aviall, Inc.
Supplemental Executive Retirement Income Plan (the “Plan”), in order to clarify
the benefits payable upon a Change of Control the Plan shall be and the same
hereby is amended, effective as of March 23, 2006, as follows:

1. Section 9.2 of the Plan is amended by striking said Section and substituting
in lieu thereof the following:

Section 9.2. Benefits Payable in the Event of Change of Control: In the event of
a Change of Control, the monthly benefit to which a Participant is entitled will
be computed in accordance with the applicable provisions of this Plan
immediately prior to the date of such Change of Control, except that (i) for the
purpose of determining eligibility for Early Retirement pursuant to
Section 5.3(a) hereof, each COC Affected Participant shall be deemed to be two
(2) years older, and shall be deemed to have two (2) additional years of
Continuous Service under the Retirement Plan (or, in the case of the CEO, four
(4) additional years of Continuous Service), (ii) for the purpose of determining
the early retirement reduction factor for Early Retirement Benefits, if
applicable, each COC Affected Participant shall be deemed to be two (2) years
older, if adding two (2) years to such Participant’s age would otherwise make
him eligible for Early Retirement, and (iii) each COC Affected Participant shall
be deemed to have two (2) additional years of Credited Service (or, in the case
of the CEO, four (4) additional years of Credited Service), but in no event
shall such Participant’s total years of Credited Service exceed the 25 years or
16.6667 years, as the case may be, specified in Section 2.1(a)(i) hereof.
Notwithstanding the foregoing provisions of this Section 9.2, as amended, if, as
a result of the additional years of Continuous Service credited under this
Section 9.2, a Participant’s election, upon termination of employment, to begin
payment of benefits in accordance with Sections 5.3 and 6.1 hereof would result
in payments beginning in 2006, then in lieu of the commencement of those
benefits in 2006, such payments shall commence on January 1, 2007. The
provisions of this Section 9.2, as amended, are intended to comply with the
transition relief provided for under the proposed regulations and other interim
guidance under Section 409A of the Internal Revenue Code of 1986, as amended,
(the “Code”) and shall be so interpreted.

2. Section 6.1 of the Plan is amended by striking the first sentence of said
Section and substituting in lieu thereof the following:

Except as otherwise hereinafter specifically provided, the payment of benefits
to which a Participant or Beneficiary shall be entitled under this Plan shall be
paid in the same manner, the same form, if applicable as of the same date, and
subject to the same conditions as the benefits under the Retirement Plan.



--------------------------------------------------------------------------------

If any changes are needed to this Amendment No One in order to be in compliance
with or exempt from the requirements of Section 409A of the Code, the
appropriate officers of Aviall, Inc. are hereby authorized to make such changes
or modifications hereto.

The foregoing amendment to the Plan shall be incorporated into the Plan as
adopted effective April 7, 2003.

EXECUTED this 23rd day of March, 2006.

 

AVIALL, INC.

By:  

/s/ Jeffrey J. Murphy

Name:   Jeffrey J. Murphy Title:   Senior Vice President